DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 11-12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,125,439 (hereinafter the “reference application”) in view of Okuda et. al (US 5,750,958) and further in view of Official Notice.
Claims 1 and 3 of the reference application discloses all of the elements of claims 1 and 11 of the subject application except for the heating circuit and temperature sensing circuit being provided by a conductive ink pattern and heating the hot surface ignitor by providing a current to the first conductive ink pattern and determining if a flame is present by supplying a second current to the second conductive ink pattern.
Okuda discloses a hot surface igniter that includes two ceramic tiles [reference characters 9 and 10 in Fig. 3], one of the ceramic tiles has a conductive ink pattern [column 5 lines 54-60] comprising a resistive heating section [reference character 4 in Fig. 3], and the conductive ink pattern is sandwiched between the two ceramic tiles. The heater structure allows for the “…uniform in temperature distribution, prevent the ceramic sintered body from being cracked by entry of moisture and oxygen from the terminals and decrease the volume of the heating zone and electric power consumption” [column 2 lines 30-34].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the igniter taught by the reference application by forming the circuits by conductive ink as taught by Okuda in order to provide an igniter that provides for a “…uniform in temperature distribution, prevent the ceramic sintered body from being cracked by entry of moisture and oxygen from the terminals and decrease the volume of the heating zone and electric power consumption” [column 2 lines 30-34 of Okuda].
With regards to the limitations requiring that a first current is passed to the first conductive ink pattern to heat the hot surface ignitor and a second current is passed to the temperature sensing circuit to determine if a flame is present the reference application disclose that the hot surface igniter comprises a “resistive heating circuit” and that determining the presence of the flame requires determining a “resistance and a change in resistance” of the temperature sensing circuit. The examiner takes official notice that a person having ordinary skill in the art at the time of the filing date of the invention would recognize that heating a resistive heating circuit would require passing current through that circuit, and that measuring a resistance or change in resistance would require passing a current through the temperature sensing circuit whereby a current of known amplitude is passed through the circuit and the resultant voltage drop is used to calculate the resistance via Ohm’s law. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to pass a current through the first conductive ink pattern to heat the hot surface igniter and pass a current through the second conductive ink pattern in order to determine if a flame is present as taught by Official Notice as described above.
Claim 2 of the reference application discloses all of the required limitations of claims 2 and 12 of the subject application.
Claim 4 of the reference application disclose all of the required limitations of claims 4 and 14 of the subject application.

Allowable Subject Matter

Claims 3, 5-10, 13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762